Harvey, J. (dissenting).
I respectfully dissent and would affirm the order of Supreme Court.
Initially, I note my agreement with the majority that a crane such as the one employed in this case to drag the dismantled pieces of equipment is normally a safety device utilized to elevate objects. However, there was no dispute in this case that the crane was not being used for that purpose at the time of the accident. Instead, plaintiff Ronald C. Smith (hereinafter plaintiff) was injured when a piece of equipment that was being dragged horizontally along the floor of the vault by a crane that was being used as a winch, caught and snagged on debris on the irregular surface of the floor. While the crane operator, located above the opening in the vault ceiling, could have easily seen any problems pertaining to objects being elevated, he could not see the problem occurring in this case because of the dragging operation. As a result, the crane continued to exert pressure, the line snapped and the tension ball hit plaintiff. The majority claims that this occurred because defendants failed to protect plaintiff against "elevation-related risk[s] involving the effects of gravity” (Ross v Curtis-Palmer Hydro-Elec. Co., 180 AD2d 385, 387, lv granted App Div, 3d Dept, Sept. 18, 1992).
I cannot agree with this conclusion. The crux of the major*24ity statement is its contention that, no matter how a safety device is being used, Labor Law § 240 (1) will apply as long as the safety device is usually related to elevation risk activities. The irrationality of this approach is highlighted by a simple analogy: assume, for instance, that a painter had finished painting a house and wished to move all his equipment over to a garage to begin painting that structure. Lacking a cart to pull his equipment, he decided to load it on top of the ladder and drag it over to the garage. In doing so, he tripped and was injured. Under the majority’s analysis, he could recover under Labor Law § 240 (1) because he eventually planned to climb that ladder again. This would be so despite the obvious fact that his injuries did not occur because of a defect in the ladder as an elevating safety device but because of the ladder’s improper use as a wheelbarrow.
In my view, the majority’s reasoning appears to fly in the face of the Court of Appeals’ decision in Rocovich v Consolidated Edison Co. (78 NY2d 509). In Rocovich, the Court attempted to clear up some of the confusion in Labor Law § 240 (1) cases in the various courts and to definitively define the scope of work site activities embraced by the statute. The Court noted that protective devices are called for in such cases "because of a difference between the elevation level of the required work and a lower level or a difference between the elevation level where the worker is positioned and the higher level of the materials or load being hoisted or secured” (supra, at 514). Clearly, neither of these two contemplated scenarios was involved in the case at bar. Therein lies the difference in my thinking and that of the majority. The statute was designed to protect those involved in elevation-related risks. Application depends upon the activity being performed. An activity does not become an elevation-related risk simply because the equipment being used is eventually intended to be used to raise materials from one level to another.
I also disagree with the broad interpretation of the phrase "effects of gravity”. Certainly gravity had an effect upon the activity being conducted. Otherwise, there would have been no need for mechanized equipment to move the debris from one end of the vault to the other. But it is obvious that the Court of Appeals used that phrase to better define the consequences of elevation-related accidents. There was no evidence that there was any lifting of any nature at the time plaintiff was injured.
*25Weiss, P. J., Mercure and Crew III, JJ., concur with Casey, J.; Harvey, J., dissents in a separate opinion.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as granted defendants’ cross motion for partial summary judgment dismissing plaintiffs’ Labor Law § 240 (1) cause of action; cross motion denied; and, as so modified, affirmed.